Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. Applicant arguments about Restrepo appears to issue signals similar to those during an arc event, which is not low enough level to an arc condition. The Examiner disagrees because simulated signal produce by switch of the Restrepo is lower than actual arc condition i.e. high frequency noise signal is lower than the actual arc condition frequency signal. Applicant later argues that Restrepo does not appear to disclose any method for determining whether the arc fault detection system is operating properly without preventing the arc fault detection system from detecting faults. The Examiner again disagrees because at ¶0053 of Restrepo clearly discloses testing of the detector 100 using the switch 120/230 while contacts 116 is ON, therefore detector 100 is connected to the load (The reset circuit 106 closes the contacts 106 after test signal opens the contacts 116 at the end of successful testing of detector 100) to monitor the fault.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Restrepo et al. (US 2012/0098672 A1).
Regarding claim 1, Restrepo et al.(hereafter Restrepo) at least at fig. 1-2, ¶0040, ¶0053 and Abstract discloses all the elements including an arc fault detection system with a built-in-test:
an arc fault detector [100, 104] having a load noise voltage input, a test current input and an arc fault detector output [¶0040,¶0042]; and
a processing unit [224, 102] having a switch [230, 120] in electrical communication with the test current input and an input in electrical communication with the arc fault detector output [¶0053], wherein the switch is configured to simulate a specific frequency data at a low enough level [level of simulated signal] such that the test current is not determined to be an arc condition [frequency level of an actual arc condition].
Regarding claim 2, Restrepo discloses the switch is a radio-frequency stimulator switch [230, 120 to generate high frequency noise signal].
Regarding claim 3, Restrepo discloses the input of the processing unit is an analog/digital converter [228].
Regarding claim 4, Restrepo discloses the a current sense lead electrically connected to the load noise voltage input [from 114] of the arc fault detector [100, 104].
[¶0042, ¶0040] , the method comprising:
inputting a stimulation signal [¶0053] to an arc fault detection system while the arc fault detection system is monitoring faults; and
determining whether the arc fault detection system is operating properly without [fig. 4-5] preventing the arc fault detection system from detecting faults.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



January 17, 2022